                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

AFFILIATED FOODS MIDWEST                  )          Case No. 8:16cv465
COOPERATIVE, INC., ASSOCIATED             )
WHOLESALE GROCERS, INC.                   )
                                          )
                     Plaintiffs,          )                  ORDER TO DESTROY
                                          )
              vs.                         )
                                          )
                                          )
SUPERVALU INC.                            )
                                          )
                     Defendant.           )


       Counsel for the plaintiff notified the court on April 17, 2019 that they wish the

following exhibits held by the court in this matter be destroyed.



                Plaintiff’s Exhibit #1 from motion hearing held 10/14/2016



       Pursuant NECivR 79.1(f) or NECrimR 55.1(g), if counsel fails to show cause why

the exhibits should not be destroyed, the clerk’s office is directed to destroy the

above-listed exhibits 14 days from the date of this order.

       IT IS SO ORDERED.

       DATED: April 18, 2019



                                                 BY THE COURT



                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge

                                                                 Exhibits-Order_to_Destroy.docx
                                                                              Approved 12/17/15
